12 Cal. Rptr. 3d 591 (2004)
88 P.3d 497
HENLEY
v.
MORRIS.
No. S123023.
Supreme Court of California.
April 28, 2004.
Review granted/briefing deferred (rule 29.1).
Further action in this matter is deferred pending consideration and disposition of a related issue in Simon dba Liberty Paper Company v. San Paolo U.S. Holding Co. Inc. S121933 (see Cal. Rules of Court, rule 28.2(d)(2)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.1, is deferred pending further order of the court.
WERDEGAR, J., was absent and did not participate.
GEORGE, C.J., KENNARD, BAXTER, CHIN, BROWN, and MORENO, JJ., concur.